                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES                                       CRIMINAL ACTION

    VERSUS                                                       NO. 19-148

    DARNELL JOHNSON                                         SECTION “R” (2)



                         ORDER AND REASONS


       Before the Court is the government’s motion to dismiss the indictment

and arrest warrant of Darnell Johnson.1 On August 1, 2019, Johnson, along

with three other co-conspirators, was charged in an indictment with

conspiracy to distribute 50 grams or more of methamphetamine and 500

grams or more of a mixture or substance containing methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. 2

       The government has informed the Court that Johnson has died, as was

confirmed by a death certificate issued by the County of Los Angeles,

California. 3 When a criminal defendant dies, dismissal of the indictment is

proper. See, e.g., United States v. Lay, 456 F. Supp. 2d 869, 874-75 (S.D.




1      R. Doc. 39.
2      R. Doc. 1.
3      R. Doc. 39.
Tex. 2006). The Court therefore GRANTS the government’s motion. The

indictment is therefore DISMISSED.




      New Orleans, Louisiana, this _____
                                    21st day of November, 2019.


                   _____________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                     2
